William D. Kloss, Jr. (Ohio Bar No. 0040854)
   Admitted pro hac vice
Tyler B. Pensyl (Ohio Bar. No. 0080649)
   Admitted pro hac vice
Arryn K. Miner (Ohio Bar No. 0093909)
   Admitted pro hac vice
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43216
Phone: (614) 464-6360
Facsimile: (614) 719-4807
Email: wdklossjr@vorys.com
        tbpensyl@vorys.com
        akminer@vorys.com

Michael Lee
Lee Law PLLC
579 Fifth Avenue, 14th Floor
New York, NY 10017
Phone: (212) 621-8239
Email: michael@leelawservices.com

Attorneys for Plaintiffs Otter Products, LLC and TreeFrog Developments, Inc.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


 OTTER PRODUCTS, LLC and                            Case No. 2:18-cv-05969-RRM-GRB
 TREEFROG DEVELOPMENTS, INC.,

                        Plaintiffs,
        v.

 BLUE POINT SOLUTIONS NY LLC,                       JUDGE ROSLYNN R. MAUSKOPF
 MATKAL LLC, YOSEF YOSSI
 ZAKLIKOWSKI, and JOHN DOES 1-10,
 individually or as corporate/business entities,

                        Defendants.
 BLUEPOINT SOLUTIONS                NY   LLC      and
 MATKAL LLC,

                       Counterclaim Plaintiffs,

        v.

 OTTER PRODUCTS, LLC and TREEFROG
 DEVELOPMENTS, INC. (d/b/a LIFEPROOF),

                       Counterclaim Defendants.



             STIPULATED DISMISSAL OF ALL CLAIMS WITH PREJUDICE


       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Otter

Products, LLC and TreeFrog Developments, Inc. and Defendants Blue Point Solutions NY LLC,

Matkal LLC, and Yosef Zaklikowski hereby stipulate that all claims and counterclaims in this

action are dismissed with prejudice, with each party bearing its own costs.

Dated this 18th day of June 2019.

 s/Arryn K. Miner                                 s/Dustin F. Hecker
 William D. Kloss, Jr. (Ohio Bar No.              Dustin F. Hecker (pro hac vice)
 0040854)
 Tyler B. Pensyl (Ohio Bar. No. 0080649)          Arent Fox LLP
 Arryn K. Miner (Ohio Bar No. 0093909)            800 Boylston Street, 32nd Floor
 Vorys, Sater, Seymour and Pease LLP              Boston, Massachusetts 02199
 52 East Gay Street                               Phone: (617) 973-6131
 Columbus, Ohio 43216                             Email: dustin.hecker@arentfox.com
 Phone: (614) 464-6334
 Facsimile: (614) 719-5072                        David A. Yearwood
 Email: wdklossjr@vorys.com                       Arent Fox LLP
        tbpensyl@vorys.com                        1301 Avenue of the Americas
        akminer@vorys.com                         New York, NY 10019
                                                  Email: david.yearwood@arentfox.com
 Michael Lee
 Lee Law PLLC
579 Fifth Avenue, 14th Floor                 Counsel for Defendants Blue Point Solutions
New York, NY 10017                           NY LLC, Matkal LLC, and Yosef Zaklikowski
Phone: (212) 621-8239
   Email: michael@leelawservices.com

Counsel for Plaintiffs Otter Products, LLC
and TreeFrog Developments, Inc.
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed with the Court on June

18, 2019. Notice of this filing will be sent to all counsel of record by operation of the Court’s

electronic filing system.




                                                     s/Arryn K. Miner
                                                     Arryn K. Miner
